Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: It is agreed that the reference to Okuyama et al. (US pat. no. 7,565,116) does not disclose the power amplifiers 121,124 as being on the same multilayer substrate as the matching circuits as claimed in independent claims 1 & 11. However, for the sake of clarity of the record, the simultaneous communication limitations of claim 9 & 17 should be met by Okuyama et al. since the diplexer 12 (fig. 4) will allow for it as explained at lines 4-28 of col. 3 and lines 22-30 of col. 10 for instance of Okuyama et al. which would meet claim 9 since both power amplifiers, operating at different frequencies, may be connected to an antenna. The switch circuit 10 may also connect the diplexers 11 and 12 to respective antenna ports ANT1,ANT2 so that the LNAs 111,114 may be connected to one of the ports at the same time as the power amplifiers are connected to another; see lines 5-37 of col. 7 of Okuyama et al. Thus the limitations of claim 17 are also met.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843